THE THIRTEENTH COURT OF APPEALS

                                    13-14-00264-CV


                             EX PARTE REYNA MEJORADO


                                    On Appeal from the
                      329th District Court of Wharton County, Texas
                                  Trial Cause No. 46,982


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes as follows: We REVERSE, in part, the order of expunction entered

on November 15, 2013 as it pertains to the arrest for criminal trespass, and RENDER

judgment denying expunction of that arrest. The remainder of the order of expunction is

AFFIRMED. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c). Each party shall bear their own

costs relating to this appeal.

       We further order this decision certified below for observance.

August 14, 2014